1

2

3

4

5

6                            UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                             ***

9    GREG TAKUNG CHAO,                                 Case No. 2:14-cv-02039-GMN-PAL
10                                   Petitioner,                     ORDER
            v.
11
     D.W. NEVEN, et al.,
12
                                 Respondents.
13

14         This 28 U.S.C. § 2254 habeas corpus petition by Nevada state prisoner Greg

15   Takung Chao is before the court on motions for extension of time by both parties. Good

16   cause appearing,

17         IT IS ORDERED that petitioner’s fourth motion for extension of time to file an

18   amended petition (ECF No. 20) is GRANTED nunc pro tunc.

19         IT IS FURTHER ORDERED that respondents’ motion for extension of time to file

20   a response to the amended petition (ECF No. 23) is GRANTED. Respondents shall file

21   their response on or before March 4, 2019.

22
           DATED: 22 January 2019.
23

24
                                                        GLORIA M. NAVARRO, CHIEF JUDGE
25                                                      UNITED STATES DISTRICT COURT
26
27

28
                                                   1
